
	

113 HRES 578 IH: Expressing support for designation of the week of May 11, 2014, through May 17, 2014, as “National Police Week”.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 578
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2014
			Mr. Sablan submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of the week of May 11, 2014, through May 17, 2014, as National Police Week.
	
	
		Whereas in 1962, John Fitzgerald Kennedy proclaimed May 15 to be Peace Officers Memorial Day, and designated the calendar week in which May 15 falls as National Police Week;Whereas law enforcement officers are charged with pursuing justice and protecting communities in
			 the United States;Whereas State and local police officers, sheriffs, and other law enforcement officers across the
			 United States serve with dignity and integrity;
		Whereas law enforcement officers serve as first responders to natural disasters such as Hurricane
			 Isaac and Hurricane Sandy;
		Whereas law enforcement officers serve as first responders to terrorist attacks such as the
			 bombings at the Boston Marathon in Boston, Massachusetts, and to accidents
			 such as the fertilizer plant explosion in West, Texas;Whereas the deadliest day in law enforcement history was September 11, 2001, when 72 officers were
			 killed while responding to the terrorist attacks on the United States;
		Whereas law enforcement officers selflessly risk their personal safety in the interest of public
			 safety; and
		Whereas Peace Officers Memorial Day honors law enforcement officers killed in the line of duty: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Police Week;
			(2)expresses strong support for law enforcement officers across the United States for their efforts to
			 build safer and more secure communities;
			(3)recognizes the need to ensure that law enforcement officers have the equipment, training, and
			 resources necessary to protect their health and safety while they are
			 protecting the public;
			(4)recognizes the members of the law enforcement community for their selfless acts of bravery;
			(5)acknowledges that police officers and other law enforcement officers who have made the ultimate
			 sacrifice should be remembered and honored; and
			(6)encourages the people of the United States to observe National Police Week with appropriate ceremonies and activities that promote awareness of the vital role of law
			 enforcement officers in building safer and more secure communities across
			 the United States.
			